Citation Nr: 0714053	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  00-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple myeloma and 
peripheral neuropathy as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of March 2003.  This matter 
was originally on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for multiple 
myeloma and peripheral neuropathy as a result of exposure to 
herbicides while performing duties at the U.S. Army Chemical 
Research Development Laboratory at Aberdeen Proving Ground in 
Maryland from approximately December 1961 to September 1963.  
The Board previously remanded this issue to the Appeals 
Management Center (AMC) directing the AMC to prepare a letter 
asking the U.S. Army, Toxic and Hazardous Materials Agency 
(USATHMA), Aberdeen Proving Ground, in Aberdeen, Maryland, 
for any information pertaining to the production or presence 
of herbicides (including "Agent Orange") during that time 
at that facility.  The Board also instructed that the 
recipient of the request was to clearly state if any of the 
requested records did not exist or were unavailable. 

In response to the Board's remand, the AMC issued numerous 
requests in attempting to verify the veteran's claimed 
herbicide exposure.  In response to the first such request, 
which was directed to the USATHMA, personnel from the U.S. 
Army Environmental Center (USAEC) at the Aberdeen Proving 
Ground indicated that the veteran was never employed at the 
USAEC.  Also in this letter, which was dated in March 2004, 
the USAEC informed the AMC that its request would be 
forwarded to the U.S. Army Edgewood Chemical Biological 
Center (ECBC) at the Aberdeen Proving Ground.  

In August 2004, after not having received a response from 
ECBC, the AMC sent a letter directly to ECBC explaining that 
the veteran was seeking service connection as a result of 
exposure to herbicides at the U.S. Army Chemical Research 
Development Laboratory.  In the letter, the AMC requested 
information pertaining to the production or presence of 
herbicides during September 1961 to September 1963.  The AMC 
also requested the recipient to state whether the requested 
records were unavailable or did not exist.  The AMC 
subsequently sent essentially the same letter in January 
2005, April 2005, and December 2005.  In total, the AMC 
directly submitted 4 requests to ECBC.  In a response dated 
in February 2006, personnel from ECBC indicated that a check 
of the Army database, to include ECBC and Aberdeen, was 
negative for a record of the veteran being employed there.

The Court of Appeals for Veterans' Claims has held that a 
remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must insure compliance.  Id.  
Here, it appears that the Board's remand directives have not 
been completely fulfilled and that a remand is necessary.   

The veteran's presence at the Aberdeen facility has been 
confirmed.  The veteran's personnel records place him at the 
U.S. Chemical Research and Development Laboratory, Edgewood 
Arsenal, Maryland between December 1961 and September 1963.  
According to those records, he worked as a mechanical 
engineering assistant.  The veteran's service medical 
records, including a spectacle order form, dated in November 
1962, and a separation examination report, dated in August 
1963, also confirm his presence there.  Thus, in the remand, 
the Board did not seek to confirm the veteran's presence at 
the facility.  Instead, the Board sought to obtain either 
information pertaining to the production or presence of 
herbicides during his time there, or a negative response if 
such information was unavailable.  

The Board recognizes that the AMC made many attempts to 
obtain the information sought.  Despite the persistent 
efforts of the AMC, the requested information has not been 
obtained.  The Board must remand the veteran's claim of 
entitlement to service connection for multiple myeloma and 
peripheral neuropathy as a result of exposure to herbicides 
for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter to the U.S. Army 
Edgewood Chemical Biological Center (ECBC) 
at the Aberdeen Proving Ground explaining 
that the veteran is seeking service 
connection for multiple myeloma and 
peripheral neuropathy as a result of 
exposure to herbicides while performing 
duties at the U.S. Chemical Research and 
Development Laboratory, Edgewood Arsenal, 
Maryland.  Inform the ECBC that the 
veteran's presence at that facility 
between December 1961 and September 1963 
has been confirmed by personnel and 
service medical records.  The ECBC should 
then be asked for information pertaining 
to the production or presence of 
herbicides (including "Agent Orange") 
during that time at that facility. 

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
multiple myeloma and peripheral neuropathy 
as a result of exposure to herbicides 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




